Exhibit 10.1

 

THIRD AMENDMENT TO MULTICURRENCY CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of September 23, 2005, among LoJack Corporation, a Massachusetts
corporation (the “Parent”), LoJack Exchangeco Canada Inc., a Canadian
corporation (the “Borrowing Subsidiary”) and Boomerang Tracking Inc., a Canadian
corporation (“Boomerang” and together with the Borrowing Subsidiary, the
“Canadian Borrowers”, the Parent and the Canadian Borrowers, collectively the
“Borrowers” and individually a “Borrower”), the Guarantors party hereto, the
Lenders party hereto and Harris N.A., as Administrative Agent for the Lenders.

 

PRELIMINARY STATEMENTS

 

A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Multicurrency Credit Agreement, dated as of October 29,
2004, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

 

B. The Borrowers have requested that the Lenders amend Section 8.11 of the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. AMENDMENT.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, Section 8.11 of the Credit Agreement (Dividends and Certain Other
Restricted Payments) shall be and hereby is amended and restated in its entirety
to read as follows:

 

Section 8.11. Dividends and Certain Other Restricted Payments. The Parent shall
not, nor shall it permit any Subsidiary to, (a) declare or pay any dividends on
or make any other distributions in respect of any class or series of its capital
stock or other equity interests (other than dividends payable in the Parent’s
capital stock) or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same; provided,
however, that the foregoing shall not operate to prevent (i) the making of
dividends or distributions by any Subsidiary to the Parent or (ii) the Parent’s
repurchase of its capital stock so long as at the time of making any such
repurchase, and after giving effect thereto, there shall not exist any Default
or Event of Default.



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1. The Borrowers, the Administrative Agent, and the Lenders shall have
executed and delivered this Amendment.

 

2.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

 

2.3. The Guarantors shall have executed their reaffirmation, acknowledgment, and
consent in the space provided for that purpose below.

 

SECTION 3. REPRESENTATIONS.

 

In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that as of the date hereof the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Borrowers delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

SECTION 4. MISCELLANEOUS.

 

4.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

4.2. The Borrowers agree to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.

 

4.3. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

This Third Amendment to Multicurrency Credit Agreement is entered into as of the
date and year first above written.

 

LOJACK CORPORATION, as Parent and Guarantor

By

  /S/    JOSEPH F. ABELY        

Name

  Joseph F. Abely

Title

  President

LOJACK EXCHANGECO CANADA INC., as a Canadian Borrower

By

  /S/    RICHARD T. RILEY        

Name

  Richard T. Riley

Title

  President

BOOMERANG TRACKING INC., as a Canadian Borrower and Guarantor

By

  /S/    RICHARD T. RILEY        

Name

  Richard T. Riley

Title

  President

 

Accepted and agreed to.

 

“LENDERS”

HARRIS N.A., in its individual capacity as a Lender and as Administrative Agent

By

  /S/    THAD D. RASHE        

Name

  Thad D. Rashe

Title

  Vice President

BANK OF MONTREAL, in its individual capacity as a Lender and as Canadian
Co-Agent

By

  /S/    BEN CIALLELA        

Name

  Ben Ciallela

Title

  Vice President



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF GUARANTORS

 

The undersigned Guarantors heretofore executed and delivered to the
Administrative Agent and the Lenders the Credit Agreement (wherein the
Guarantors guaranteed the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability). The undersigned hereby consents to the Third
Amendment to the Credit Agreement as set forth above and confirms that all
obligations of the undersigned under the Credit Agreement remain in full force
and effect. The undersigned further agree that the consent of the undersigned to
any further amendments to the Credit Agreement shall not be required as a result
of this consent having been obtained. The undersigned acknowledge that the
Lenders and the Administrative Agent are relying on the assurances provided
herein in entering into the Amendment set forth above.

 

LOJACK INTERNATIONAL CORPORATION

By

  /S/    WILLIAM R. DUVALL        

Name

  William R. Duvall

Title

  President

LOJACK GLOBAL LLC

By

  /S/    RICHARD T. RILEY        

Name

  Richard T. Riley

Title

  President

LOJACK OPERATING COMPANY, L.P.

By

  /S/    RICHARD T. RILEY        

Name

  Richard T. Riley

Title

  President

6292887 CANADA INC.

By

  /S/    RICHARD T. RILEY        

Name

  Richard T. Riley

Title

  President